ORDER

PER CURIAM.
Husband appeals the decree of dissolution ordering him to pay Wife one thousand dollars per month as and for decretal modifiable maintenance. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the decree is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the trial court’s decree pursuant to Rule 84.16(b).